Citation Nr: 1538083	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-26 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine with osteoarthritis, to include as secondary to right foot injury residuals.

2.  Entitlement to service connection for degenerative joint disease of the right hip, to include as secondary to right foot injury residuals.

3.  Entitlement to service connection for residuals of a right foot injury


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


T. S. Kelly, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from September 1979 to September 1983, as well as numerous years of service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in June 2012 and gave testimony with regard to all three issues listed on the title page of this decision. 

This matter was previously before the Board in Janaury 2013, at which time it was remanded for further development.  

As to the issue of service connection for a right foot disability, the RO denied service connection for a right foot disorder in a March 2009 rating decision.  In August 2009, the Veteran filed a notice of disagreement which addressed the denial of service connection for the right hip disorder, associated with residuals to a right foot injury.  The Board accepted this statement as a notice of disagreement with the denial of service connection for a right foot disorder, and, in its Janaury 2013 decision, remanded this matter for the issuance of a statement of the case.  As will be discussed below, further development is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In conjunction with the January 2013 Board remand, the RO issued a statement of the case on the issue of service connection for a right foot disorder in December 2014.  

Thereafter, the Veteran, through his representative, who has represented the Veteran throughout this appeal, filed a substantive appeal in January 2015.  On the VA Form 9, the representative specifically checked the box requesting that the Veteran be afforded a videoconference hearing before a Veterans Law Judge.  

In a March 2015 letter, the RO acknowledged the request for a hearing.  

While the Board notes that the undersigned Veterans Law previously took some testimony on the issue of service connection for a right foot disorder at the time of the previous hearing, that issue was not properly on appeal before the Board at that time.  The issue was only perfected following receipt of the substantive appeal in January 2015.  

A veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103(a), (c) (2015).  Therefore, the Veteran should be scheduled for a videoconference hearing in accordance with his expressed desires.  Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. §§ 20.1304 (2015).

The Board further observes that the Veteran has indicated that his back and right hip disorders are etiologically related to his right foot disability.  As such, the Board finds that the issues of service connection for degenerative disc disease of the lumbar spine with osteoarthritis and degenerative joint disease of the right hip are inextricably intertwined with the right foot disability.  The appropriate remedy where a pending claim is inextricably intertwined with claims currently on appeal is to defer adjudication of the claims on appeal pending the adjudication of the inextricably intertwined claim.  Harris v Derwinski, 1 Vet App 180 (1991). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Newark RO before a Veterans Law Judge in the order that the request was received.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

